DETAILED ACTION
Status of the Application
1.	The Terminal Disclaimer filed August 8, 2022 is received and entered.
2.	Claims 1 – 12 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 12 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gary R. Jarosik on August 9, 2022.
6.	Regarding claim 6, please amend line 1 of this claim to recite:
“The system as recited in  claim 4, wherein the target device is further configured to”.

Reasons for Allowance
7.	Claims 1 – 12 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Hatambeiki et al. (U.S. Pub. 2011/0279223), Hirano et al. (U.S. Pub. 2009/0278793), Chen et al. (U.S. Pub. 2010/0238111), Piot et al. (U.S. Pub. 2009/0295713), Slotznick (U.S. Pub. 2009/0179869), Mattice et al. (U.S. Pub. 2007/0259716), and Friedman (U.S. Pub. 2011/0090407).
Regarding claim 1, neither Hatambeiki nor Hirano nor Chen nor Piot nor Slotznick nor Mattice nor Friedman teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest:
“using the data in the received navigational command to determine whether the target appliance is to respond to the received navigational command by performing a navigational function in a one of an X, Y, or Z axis of the target appliance”.
This claim is allowed for the same reasons set forth with respect to parent application 16/163,270.
Regarding claim 4, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claims 2 – 3 and 5 – 12, these claims are allowed based on their respective dependence from claims 1 and 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626